EXHIBIT 10.61

THE GOLDMAN SACHS LONG-TERM PERFORMANCE INCENTIVE PLAN

PERFORMANCE-BASED CASH COMPENSATION AWARD

This Award Agreement, together with The Goldman Sachs Long-Term Performance
Incentive Plan (the “Plan”), governs your award of performance-based cash
compensation (your “Award”). You should read carefully this entire Award
Agreement, which includes the Award Statement and any attached Appendix.

ACCEPTANCE

1. You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified agree to all the terms of
your Award by executing the related signature card in accordance with its
instructions. By executing the signature card, you confirm your agreement to all
of the terms of this Award Agreement, including the arbitration and choice of
forum provisions in Paragraph 16.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2. The Plan. Your Award is granted under the Plan, and the Plan’s terms apply
to, and are a part of, this Award Agreement.

3. Your Award Statement. The Award Statement delivered to you contains some of
your Award’s specific terms. For example, it contains the dollar amount of your
Award (i.e., the initial notional value), the Performance Periods and the
Performance Goals applicable to your Award.

4. Definitions. Capitalized terms that are not defined in the body of this Award
Agreement are defined in the Definitions Appendix, which also includes terms
that are defined in the Plan or in The Goldman Sachs Amended and Restated Stock
Incentive Plan (2015).

VESTING OF YOUR AWARD

5. Vesting. Your Award is Vested on the Date of Grant. When an Award is Vested,
it means only that your continued active Employment is not required for payment
of the Award. Vesting does not mean you have a non-forfeitable right to the
Vested portion of your Award. The terms of this Award Agreement (including
conditions to payment and satisfaction of the Performance Goals) continue to
apply to your Award, and you can still forfeit your Award.

PERFORMANCE GOALS

6. Performance. Payment of this Award is dependent, and may vary based, on
achievement of the performance goals (the “Performance Goals”) over the
performance periods (“Performance Periods”), each as determined by the
Committee. The Firm will notify you, following the end of the relevant
Performance Period, whether or not the applicable Performance Goals for that
Performance Period have been satisfied. All your rights with respect to any
portion of this Award that is dependent on the satisfaction of a Performance
Goal immediately will terminate upon the Committee’s determination, in its sole
discretion, that such Performance Goal has not been satisfied. If and to the
extent provided in your Award Statement, the Committee may amend, modify or
extend any Performance Period and may amend or modify any Performance Goal with
respect to any Performance Period; provided, however, that, without your
consent, no such amendment, modification or, if applicable, extension is
permitted on or after a Change in Control.



--------------------------------------------------------------------------------

PAYMENT OF YOUR AWARD

7. Payment. Subject to satisfaction of the terms of this Award Agreement,
including satisfaction of Performance Goals, reasonably promptly (but no more
than 30 Business Days) after the Payment Date listed on your Award Statement,
you will receive payment (less applicable withholding as described in Paragraph
13(a)) equal to the amount or percentage of your Award specified next to that
Payment Date. Until such payment, you have only the rights of a general
unsecured creditor. Without limiting the Committee’s authority under
Section 2(b) of the Plan, the Firm may accelerate any Payment Date by up to 30
days.

TERMINATION OF EMPLOYMENT; DEATH

8. Termination of Employment. Unless the Committee determines otherwise, if your
Employment terminates for any reason or you are otherwise no longer actively
employed with the Firm (which includes off-premises notice periods, “garden
leaves,” pay in lieu of notice or any other similar status), the amount and
payment of your Award will remain subject to satisfaction of the applicable
Performance Goals. All other terms of this Award Agreement, including the
forfeiture and repayment events in Paragraphs 10 and 11, continue to apply.
Notwithstanding the foregoing, if your Employment terminates for any reason on
or prior to             , the Committee may, in its sole discretion, adjust the
initial notional value of your Award downward to a minimum of zero, based on
factors it determines appropriate, including, without limitation, your
individual performance.

9. Death. If you die, the representative of your estate will, on the relevant
Payment Date, be paid the amount or percentage of your Award that would have
otherwise been payable pursuant to Paragraph 7, after such documentation as may
be requested by the Committee is provided to the Committee.

FORFEITURE OF YOUR AWARD

10. How You May Forfeit Your Award. This Paragraph 10 sets forth the events that
result in forfeiture of up to all of your Award and may require repayment to the
Firm of up to all other amounts previously paid to you under your Award in
accordance with Paragraph 11. More than one event may apply, and in no case will
the occurrence of one event limit the forfeiture and repayment obligations as a
result of the occurrence of any other event. In addition, the Firm reserves the
right to (i) suspend payment of your Award or (ii) make payment into an escrow
account in accordance with Paragraph 13(b)(iii).

(a) Award Forfeited if You Associate With a Covered Enterprise. If you Associate
With a Covered Enterprise before the end of the Performance Period, your rights
to your Award will terminate, and no payment will be made in respect thereof.

(b) Award Forfeited if You Solicit Clients or Employees, Interfere with Client
or Employee Relationships or Participate in the Hiring of Employees. If any of
the following occurs, your rights to any unpaid portion of your Award will
terminate, and no payment will be made in respect thereof:

(i) you, in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Covered Enterprise or to reduce or refrain from doing
any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Covered Enterprise or (D) on behalf
of yourself or any person or Covered Enterprise hire, or participate in the
hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise, or

 

- 2 -



--------------------------------------------------------------------------------

(ii) Selected Firm Personnel are Solicited, hired or accepted into partnership,
membership or similar status (A) by a Covered Enterprise that you form, that
bears your name, in which you are a partner, member or have similar status, or
in which you possess or control greater than a de minimis equity ownership,
voting or profit participation or (B) by any Covered Enterprise where you have,
or are intended to have, direct or indirect managerial or supervisory
responsibility for such Selected Firm Personnel.

(c) Award Forfeited Upon Certain Other Events. If any of the following occurs,
your rights to your Award will terminate, and no payment will be made in respect
thereof:

(i) You Failed to Consider Risk. The Committee determines that you Failed to
Consider Risk during the Performance Period.

(ii) Your Conduct Constitutes Cause. Any event that constitutes Cause has
occurred [(including, for the avoidance of doubt, Serious Misconduct)] before
the Payment Date.

(iii) You Do Not Meet Your Obligations to the Firm. The Committee determines
that, before the Payment Date, you failed to meet, in any respect, any
obligation under any agreement with the Firm, or any agreement entered into in
connection with your Employment or this Award, including the Firm’s notice
period requirement applicable to you, any offer letter, employment agreement or
any shareholders’ agreement relating to the Firm. Your failure to pay or
reimburse the Firm, on demand, for any amount you owe to the Firm will
constitute (A) failure to meet an obligation you have under an agreement,
regardless of whether such obligation arises under a written agreement, and/or
(B) a material violation of Firm policy constituting Cause.

(iv) You Do Not Provide Timely Certifications or Comply with Your
Certifications. You fail to certify to GS Inc. that you have complied with all
of the terms of the Plan and this Award Agreement, or the Committee determines
that you have failed to comply with a term of the Plan or this Award Agreement
to which you have certified compliance.

(v) You Do Not Follow Dispute Resolution/Arbitration Procedures. You attempt to
have any dispute under the Plan or this Award Agreement resolved in any manner
that is not provided for by Paragraph 16 or Section 6(h) of the Plan.

(vi) You Bring an Action that Results in a Determination that Any Award
Agreement Term Is Invalid. As a result of any action brought by you, it is
determined that any term of this Award Agreement is invalid.

(vii) You Receive Compensation in Respect of Your Award from Another Employer.
Your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and another entity grants you cash, equity or
other property (whether vested or unvested) to replace, substitute for or
otherwise in respect of your Award; provided, however, that your rights will
only be terminated in respect of the portion of the Award that is replaced,
substituted for or otherwise considered by such other entity in making its
grant.

(viii) GS Inc. fails to Maintain the Minimum Tier 1 Capital Ratio. Before the
Payment Date, GS Inc. fails to maintain the required “Minimum Tier 1 Capital
Ratio” as defined under Federal Reserve Board Regulations applicable to GS Inc.
for a period of 90 consecutive business days.

 

- 3 -



--------------------------------------------------------------------------------

(ix) GS Inc. is Determined to be in Default. Before the Payment Date, the Board
of Governors of the Federal Reserve or the FDIC makes a written recommendation
under Title II (Orderly Liquidation Authority) of the Dodd-Frank Wall Street
Reform and Consumer Protection Act for the appointment of the FDIC as a receiver
of GS Inc. based on a determination that GS Inc. is “in default” or “in danger
of default.”

(x) Accounting Restatement Required Under Sarbanes-Oxley. GS Inc. is required to
prepare an accounting restatement due to GS Inc.’s material noncompliance, as a
result of misconduct, with any financial reporting requirement under the
securities laws described in Section 304(a) of Sarbanes-Oxley; provided,
however, that your rights with respect to the Award will only be terminated to
the same extent that would be required under Section 304 of Sarbanes-Oxley had
you been a “chief executive officer” or “chief financial officer” of GS Inc.
(regardless of whether you actually hold such position at the relevant time).

(xi) [A Loss Event Occurs. If prior to the end of the Performance Period there
occurs (A) an annual pre-tax loss at GS Inc. or (B) annual negative revenues in
one or more reporting segments as disclosed in the Firm’s Form 10-K other than
the Investing & Lending segment, or annual negative revenues in the Investing &
Lending segment of $5 billion or more, provided in either case that you are
employed in a business within such reporting segment (each, a “Loss Event”).]

(xii) [A Risk Event Occurs. Prior to the later of the last day of the
Performance Period and             , there occurs a loss of 5% or more of
firmwide total capital from a reportable operational risk event determined in
accordance with the firmwide Reporting Operational Risk Events Policy (a “Risk
Event”).]

(xiii) [You Failed to Supervise. The Committee determines that you Failed to
Supervise during the Performance Period.]

REPAYMENT OF YOUR AWARD

11. When You May Be Required to Repay Your Award.

(a) Repayment Generally. If the Committee determines that any term of this Award
was not satisfied, you will be required, immediately upon demand therefor, to
repay to the Firm any amounts paid to you under this Award (without reduction
for any amount applied to satisfy tax withholding or other obligations in
respect of such payment). In addition, if any payment is made under this Award
Agreement based on materially inaccurate financial statements (which includes,
but is not limited to, statements of earnings, revenues or gains) or other
materially inaccurate performance criteria, you will be obligated to repay to
the Firm, immediately upon demand therefor, any excess amount paid, as
determined by the Committee in its sole discretion.

(b) Repayment Upon Accounting Restatement Required Under Sarbanes-Oxley. If an
event described in Paragraph 10(c)(x) (relating to a requirement under
Sarbanes-Oxley that GS Inc. prepare an accounting restatement) occurs, any
amounts paid to you in respect of your Award will be subject to repayment in
accordance with the first sentence of Paragraph 11(a), but only to the same
extent that would be required under Section 304 of Sarbanes-Oxley had you been a
“chief executive officer” or “chief financial officer” of GS Inc. (regardless of
whether you actually hold such position at the relevant time).

 

- 4 -



--------------------------------------------------------------------------------

(c) [Repayment if you Engage in Serious Misconduct. If the Performance Period
ends prior to              and you engage in Serious Misconduct during the
period beginning on the last day of the Performance Period and ending on
            , then, in addition to Paragraph 10(c)(ii), any amounts paid to you
in respect of your Award will be subject to repayment in accordance with the
first sentence of Paragraph 11(a).]

(d) [Repayment if a Risk Event Occurs. If the Performance Period ends prior to
             and a Risk Event occurs during the period beginning on the last day
of the Performance Period and ending on             , then, in addition to
Paragraph 10(c)(xii), any amounts paid to you in respect of your Award will be
subject to repayment in accordance with the first sentence of Paragraph 11(a).]

EXCEPTIONS TO THE FORFEITURE OF YOUR AWARD

12. Downsizing. If (i) the Firm terminates your Employment solely by reason of a
“downsizing” (and you have not engaged in conduct constituting Cause) and
(ii) you execute a general waiver and release of claims and an agreement to pay
any associated tax liability, in each case, in the form the Firm prescribes,
then Paragraph 10(a) will not apply and your rights to your Award will not
terminate if you Associate With a Covered Enterprise before the end of the
Performance Period. All other terms of this Award Agreement, including the other
forfeiture and repayment events in Paragraphs 10 and 11, continue to apply.
Whether or not your Employment is terminated solely by reason of a “downsizing”
will be determined by the Firm in its sole discretion.

OTHER TERMS, CONDITIONS AND AGREEMENTS

13. Additional Terms, Conditions and Agreements.

(a) You Must Satisfy Applicable Tax Withholding Requirements. The payment of
your Award is conditioned on your satisfaction of any applicable withholding
taxes in accordance with Section 6(k) of the Plan.

(b) You Agree to Certain Consents, Terms and Conditions. By accepting this Award
you understand and agree that:

(i) You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 6(c)(ii) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Plan or
other person such personal information of yours as the Committee deems advisable
to administer the Plan, and you agree to provide any additional consents that
the Committee determines to be necessary or advisable;

(ii) You Will Be Deemed to Represent Your Compliance with All the Terms of Your
Award if You Accept Payment. You will be deemed to have represented and
certified that you have complied with all of the terms of the Plan and this
Award Agreement when you accept payment in respect of your Award;

(iii) Firm May Deliver Your Award into an Escrow Account. The Firm may establish
and maintain an escrow account on such terms (which may include your executing
any documents related to, and your paying for any costs associated with, such
account) as it may deem necessary or appropriate, and the payment of cash or
other property may initially be

 

- 5 -



--------------------------------------------------------------------------------

delivered into and held in that escrow account until such time as the Committee
has received such documentation as it may have requested or until the Committee
has determined that any other conditions or restrictions on payment of cash or
other property required by this Award Agreement have been satisfied;

(iv) You May Be Required to Certify Compliance with Award Terms; You Are
Responsible for Providing the Firm with Updated Address and Contact Information
After Your Departure from the Firm. If your Employment terminates while you
continue to hold your Award, from time to time, you may be required to provide
certifications of your compliance with all of the terms of the Plan and this
Award Agreement as described in Paragraph 10(c)(iv). You understand and agree
that (A) your address on file with the Firm at the time any certification is
required will be deemed to be your current address, (B) it is your
responsibility to inform the Firm of any changes to your address to ensure
timely receipt of the certification materials, (C) you are responsible for
contacting the Firm to obtain such certification materials if not received and
(D) your failure to return properly completed certification materials by the
specified deadline (which includes your failure to timely return the completed
certification because you did not provide the Firm with updated contact
information) will result in the forfeiture of all of your Award and subject
previously delivered amounts to repayment under Paragraphs 10(c)(iv) and 11;

(v) You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee. In order to appeal a determination by the
Committee, or any of its delegates or designees, you must submit a written
request for the appeal within 180 days after receipt of any such determination.
You must exhaust all administrative remedies before seeking to resolve a dispute
through arbitration pursuant to Paragraph 16 and Section 6(h) of the Plan; [and]

(vi) You Agree that Covered Persons Will Not Have Liability. In addition to and
without limiting the generality of the provisions of Section 2(e) of the Plan,
neither the Firm nor any Covered Person will have any liability to you or any
other person for any action taken or omitted in respect of this or any other
Award[; and

(vii) You Will Seek Arbitration as the Sole Means of Resolution of a Dispute
under Paragraphs 11(c) and 11(d). Notwithstanding any provision in the Plan,
this Award Agreement or any other agreement or arrangement you may have with the
Firm, you understand that to the extent that there is any dispute arising out of
or relating to the payment required by Paragraphs 11(c) and 11(d) (including, in
each case, your refusal to remit payment), the parties will submit to
arbitration in accordance with Paragraph 16 of this Award Agreement and
Section 6(h) of the Plan as the sole means of resolution of such dispute
(including the recovery by the Firm of the repayment amount)].

14. Non-transferability. Except as otherwise may be provided in this Paragraph
14 or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 6(b) of the Plan will apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 14 or Section 6(b) of the Plan will be void. The Committee may adopt
procedures pursuant to which some or all recipients of Awards may (i) transfer
some or all of their Award through a gift for no consideration to any immediate
family member, a trust or other estate planning vehicle approved by the
Committee in which the recipient and/or the recipient’s immediate family members
in the aggregate have 100% of the beneficial interest or (ii) specifically
bequeath some or all of your Award under your will to an organization described
in Sections 501(c)(3) and 2055(a) of the Code (or such other similar charitable
organization as may be approved by the Committee).

 

- 6 -



--------------------------------------------------------------------------------

15. Right of Offset. Except as provided in Paragraph 18(c), the obligation to
make payments under this Award Agreement is subject to Section 6(l) of the Plan,
which provides for the Firm’s right to offset against such obligation any
outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

16. Arbitration; Choice of Forum.

(a) BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 6(h) OF
THE PLAN WILL APPLY TO THIS AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT WILL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 6(h) OF THE PLAN.

(b) To the fullest extent permitted by applicable law, no arbitrator will have
the authority to consider class, collective or representative claims, to order
consolidation or to join different claimants or grant relief other than on an
individual basis to the individual claimant involved.

(c) Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

(d) All references to the New York Stock Exchange in Section 6(h) of the Plan
will be read as references to the Financial Industry Regulatory Authority.

(e) The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(f) Nothing in this Award Agreement creates a substantive right to bring a claim
under U.S., Federal, state, or local employment laws.

17. Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

CERTAIN TAX PROVISIONS

18. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 18 apply to you only if you are a U.S. taxpayer.

(a) This Award Agreement and the Plan provisions that apply to this Award are
intended and will be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as,
409A Deferred Compensation), whether by reason of short-term deferral treatment
or other exceptions or provisions. The Committee will have full authority to
give effect to this intent. To the extent necessary to give

 

- 7 -



--------------------------------------------------------------------------------

effect to this intent, in the case of any conflict or potential inconsistency
between the provisions of the Plan (including Section 2(b) thereof) and this
Award Agreement, the provisions of this Award Agreement will govern, and in the
case of any conflict or potential inconsistency between this Paragraph 18 and
the other provisions of this Award Agreement, this Paragraph 18 will govern.

(b) No payment under this Award will be delayed beyond the date on which all
applicable conditions or restrictions on such payment required by this Award
Agreement are satisfied, and each payment will occur by the March 15 coinciding
with the last day of the applicable “short-term deferral” period described in
Reg. § 1.409A-1(b)(4) in order for the payment to be within the short-term
deferral exception unless, in order to permit such conditions or restrictions to
be satisfied, the Committee elects, pursuant to Reg. § 1.409A-1(b)(4)(i)(D) or
otherwise as may be permitted in accordance with Section 409A, to delay payment
to a later date within the same calendar year or to such later date as may be
permitted under Section 409A, including, as described in Paragraph 19 below and
Reg. § 1.409A-2(b)(7) (in conjunction with Section 6(d) of the Plan) and Reg.
§ 1.409A-3(d). For the avoidance of doubt, if the Award includes a “series of
installment payments” as described in Reg. § 1.409A-2(b)(2)(iii), your right to
the series of installment payments will be treated as a right to a series of
separate payments and not as a right to a single payment.

(c) Paragraph 15 and Section 6(l) of the Plan will not apply to Awards that are
409A Deferred Compensation except to the extent permitted under Section 409A.

(d) Payments in respect of any portion of the Award may be made, if and to the
extent elected by the Committee, later than the relevant Payment Date or other
date or period specified hereinabove (but, in the case of any Award that
constitutes 409A Deferred Compensation, only to the extent that the later
payment is permitted under Section 409A). Payments in respect of any portion of
the Award may not be accelerated except to the limited extent permitted by
Section 409A and in such cases in the sole discretion of the Committee
(including, as set forth in Paragraph 7 and in the case of death or
post-employment conflict with ethics laws or conflict of interest laws).

(e) You understand and agree that you are solely responsible for the payment of
any taxes and penalties due pursuant to Section 409A, but in no event will you
be permitted to designate, directly or indirectly, the taxable year of the
payment.

19. Compliance of Award Agreement and Plan with Section 162(m). If you are or
become considered by GS Inc. to be one of its “covered employees” within the
meaning of Section 162(m), then you will be subject to Section 6(d) of the Plan,
as a result of which payment may be delayed. In addition, to the extent provided
in your Award Statement and, to the extent that Section 409A is applicable to
you, consistent with Reg § 1.409A-2(b), the Firm may delay any Payment Date.

COMMITTEE AUTHORITY, AMENDMENT AND CONSTRUCTION

20. Committee Authority. The Committee has the authority to determine, in its
sole discretion, that any event triggering forfeiture or repayment of your Award
will not apply, to limit the forfeitures and repayments that result under
Paragraphs 10 and 11. In addition, the Committee, in its sole discretion, may
determine whether Paragraph 12 will apply upon a termination of Employment.
[Without limiting any other provision of this Award Agreement, when determining
whether and what portion of your Award will terminate under Paragraphs
10(c)(xi), (xii) and (xiii) and the amount subject to repayment under Paragraphs
11(c) and (d), the Committee will take into account such factors as it

 

- 8 -



--------------------------------------------------------------------------------

determines relevant, including the reason for the Loss Event or Risk Event and
the extent to which (i) you participated in the Loss Event or Risk Event,
(ii) your compensation may have been adjusted to take into account the risk
associated with the Loss Event, Risk Event, your Serious Misconduct or your
Failure to Supervise and (iii) your compensation may be adjusted for the fiscal
year in which the Loss Event, Risk Event, your Serious Misconduct or your
Failure to Supervise is discovered.]

21. Amendment. The Committee reserves the right at any time to amend the terms
of this Award Agreement, and the Board may amend the Plan in any respect;
provided that, notwithstanding the foregoing and Sections 2(b)(vi), 2(b)(viii)
and 6(a) of the Plan, no such amendment will reduce the amount of this Award or
otherwise materially adversely affect your rights and obligations under this
Award Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend, modify or extend any Performance Period,
amend or modify any Performance Goal or delay any Payment Date as described in
Paragraphs 6 and 19, respectively, or otherwise to amend the Award Agreement and
the Plan as described in Section 2(b)(viii)(1) of the Plan. A modification that
impacts the tax consequences of this Award or the timing of payment will not be
an amendment that materially adversely affects your rights and obligations under
this Award Agreement. Any amendment of this Award Agreement will be in writing.

22. Construction, Headings. Unless the context requires otherwise, (i) words
describing the singular number include the plural and vice versa, (ii) words
denoting any gender include all genders and (iii) the words “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation.” The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof. References in this Award Agreement to any specific Plan
provision will not be construed as limiting the applicability of any other Plan
provision.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

- 10 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a) “409A Deferred Compensation” means a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A.

(b) “Associate With a Covered Enterprise” means that you (i) form, or acquire a
5% or greater equity ownership, voting or profit participation interest in, any
Covered Enterprise or (ii) associate in any capacity (including association as
an officer, employee, partner, director, consultant, agent or advisor) with any
Covered Enterprise. Associate With a Covered Enterprise may include, as
determined in the discretion of the Committee, (i) becoming the subject of any
publicly available announcement or report of a pending or future association
with a Covered Enterprise and (ii) unpaid associations, including an association
in contemplation of future employment.

(c) “Award Statement” means a written statement that reflects certain Award
terms.

(d) A “Covered Enterprise” means an existing or planned business enterprise that
competes with the Firm (which, for this purpose means offering products or
services that are the same as or similar to those offered by the Firm (“Firm
Products or Services”)), or reasonably may be expected to do so. The enterprises
covered by this definition include enterprises that offer Firm Products or
Services directly, as well as those that do so indirectly by ownership or
control (e.g., by owning, being owned by, or being under common ownership with
an enterprise that offers Firm Products or Services). An enterprise will be
treated as providing Firm Products or Services if, solely by way of example, it
provides products or services associated with investment banking, public or
private finance, lending, financial advisory services, private investing (for
anyone other than you or your family members), private banking, commercial
banking, merchant banking, asset or hedge fund management, insurance or
reinsurance underwriting or brokerage, property management, or securities,
futures, commodities, energy, derivatives or currency brokerage, sales, lending,
custody, clearance, settlement or trading. A Competitive Enterprise is a Covered
Enterprise. An enterprise that offers, or may reasonably be expected to offer,
Firm Products or Services is a Covered Enterprise irrespective of whether the
enterprise is a customer, client or counterparty of the Firm, and, because the
Firm is a global enterprise, irrespective of where the Covered Enterprise is
physically located.

(e) “Date of Grant” means the date specified in the Grantee’s Award Agreement as
the date of grant of the Award.

(f) “FDIC” means the Federal Deposit Insurance Corporation or any successor
thereto.

(g) “Failed to Consider Risk” means that you participated in the structuring or
marketing of any product or service, or participated on behalf of the Firm or
any of its clients in the purchase or sale of any security or other property, in
any case without appropriate consideration of the risk to the Firm or the
broader financial system as a whole (for example, where you have improperly
analyzed such risk or where you have failed sufficiently to raise concerns about
such risk) and, as a result of such action or omission, the Committee determines
there has been, or reasonably could be expected to be, a material adverse impact
on the Firm, your business unit or the broader financial system.

(h) [“Failed to Supervise” means that you are held accountable in whole or in
part for a Supervised Employee’s Serious Misconduct related to compliance,
control or risk that occurred during the Performance Period.]

 

- 11 -



--------------------------------------------------------------------------------

(i) “Sarbanes Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

(j) “Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986,
as amended.

(k) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, including any amendments or successor provisions to that Section and
any regulations and other administrative guidance thereunder, in each case as
they, from time to time, may be amended or interpreted through further
administrative guidance.

(l) “Selected Firm Personnel” means any individual who is or in the three months
preceding the conduct prohibited by Paragraph 10(b) was (i) a Firm employee or
consultant with whom you personally worked while employed by the Firm, (ii) a
Firm employee or consultant who, at any time during the year preceding the date
of the termination of your Employment, worked in the same division in which you
worked or (iii) an Advisory Director, a Managing Director or a Senior Advisor of
the Firm.

(m) [“Serious Misconduct” means conduct that the Firm reasonably considers, in
its sole discretion, to be misconduct sufficient to justify summary termination
of employment under English law.]

(n) [“Supervised Employee” means an individual with respect to whom the
Committee determines you had supervisory responsibility as a result of direct or
indirect reporting lines or your management responsibility for an office,
division or business.]

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the Plan:

(a) “Board” means the Board of Directors of GS Inc.

(b) “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 2(a) of the Plan.

(c) “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(d) “Firm” means GS Inc. and its subsidiaries and affiliates.

(e) “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in The Goldman Sachs Amended and Restated
Stock Incentive Plan (2015):

(a) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(b) “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued

 

- 12 -



--------------------------------------------------------------------------------

pursuant to such laws, or the rules and regulations of any securities or
commodities exchange or association of which the Firm is a member, (v) the
Grantee’s violation of any Firm policy concerning hedging or pledging or
confidential or proprietary information, or the Grantee’s material violation of
any other Firm policy as in effect from time to time, (vi) the Grantee’s
engaging in any act or making any statement which impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of the Firm or (vii) the Grantee’s engaging in any conduct detrimental
to the Firm. The determination as to whether Cause has occurred shall be made by
the Committee in its sole discretion and, in such case, the Committee also may,
but shall not be required to, specify the date such Cause occurred (including by
determining that a prior termination of Employment was for Cause). Any rights
the Firm may have hereunder and in any Award Agreement in respect of the events
giving rise to Cause shall be in addition to the rights the Firm may have under
any other agreement with a Grantee or at law or in equity.

(c) “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, as such Rule is in
effect on the date of the adoption of the 1999 SIP) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”) is represented by GS Inc.’s securities (the “GS Inc.
Securities”) that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (ii) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (A) were members of the Board
on the Effective Date or (B) became directors subsequent to the Effective Date
and whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as nominees for director).

(d) “Client” means any client or prospective client of the Firm to whom the
Grantee provided services, or for whom the Grantee transacted business, or whose
identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

(e) “Competitive Enterprise” means an existing or planned business enterprise
that (i) engages, or may reasonably be expected to engage, in any activity,
(ii) owns or controls, or may reasonably be expected to own or control, a
significant interest in or (iii) is, or may reasonably be expected to be, owned
by, or a significant interest in which is, or may reasonably expected to be,
owned or controlled by, any entity that engages in any activity that, in any
case, competes or will compete anywhere with any activity in which the Firm is
engaged. The activities covered by this definition include, without limitation,
financial services such as investment banking, public or private finance,
lending, financial advisory services, private investing (for anyone other than
the Grantee and members of the Grantee’s family), merchant banking, asset or
hedge fund management, insurance or reinsurance underwriting or brokerage,
property management, or securities, futures, commodities, energy, derivatives or
currency brokerage, sales, lending, custody, clearance, settlement or trading.

 

- 13 -



--------------------------------------------------------------------------------

(f) “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

(g) “Grantee” means a person who receives an Award.

(h) “Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

(i) “Vested” means, with respect to an Award, the portion of the Award that is
not subject to a condition that the Grantee remain actively employed by the Firm
in order for the Award to remain Outstanding. The fact that an Award becomes
Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

 

- 14 -